UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson Road, Watkinsville, Georgia30677 (Address of principal executive offices)(Zip code) Jennifer T. Welsh, Esq. ALPS Fund Services, Inc., 1290 Broadway, Suite 1100, Denver, CO80203 (Name and address of agent for service) Registrant's telephone number, including area code: (706) 583-5207 Date of fiscal year end: April 30, 2013 Date of reporting period: April 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. ANNUAL REPORT April 30, 2013 STADION MARKET OPPORTUNITY FUND TABLE OF CONTENTS PAGE Letter to Shareholders 1 Performance Information 2 Disclosure of Fund Expenses 4 Schedule of Investments 5 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 16 Additional Information 17 Board of Trustees and Executive Officers 18 Approval of Investment Advisory Agreement 20 Shareholder Meeting Voting Results 22 Stadion Market Opportunity Fund Letter to Shareholders May 31, 2013 Dear Shareholders: Enclosed for your review is the Annual Report of the Market Opportunity Fund for its fiscal year ending April 30, 2013.The Fund commenced operation on May 3, 2004, thus this report covers the Fund’s ninth year of operation.Following unanimous approval in January by the trustees of the Aviemore Trust, a shareholder proxy vote was completed whereby on April 1, 2013, the ETF Market Opportunity Fund was reorganized into the Stadion Investment Trust and renamed the Stadion Market Opportunity Fund. Stadion Money Management, LLC (“Stadion”) of Watkinsville, Georgia became the adviser to the Fund.Having joined Stadion as Senior Portfolio Manager, I will manage the Fund together with Brad Thompson and Will McGough. The proprietary model for the Fund quantitatively ranks all actively traded exchange-traded funds (“ETFs”) that first pass a fundamental review.The ranking is based upon risk adjusted return. The holdings of the Fund are adjusted so that the ETFs showing strength in the model are purchased and held.Those showing weakness in the model are sold or not considered for purchase.The goal of the Fund’s investment process is to produce above market returns while assuming below market risk. Allocation selections and market performance were contributing factors to the Fund’s performance during the last fiscal year.The S&P 500 Index gained 16.89% for the 12 months ending April 30, 2013.The Fund gained 9.9% during the same one-year period.The Fund’s model had the portfolio invested in a conservative allocation during a volatile May 2012, causing the Fund to be fall behind the S&P 500’s advance.The S&P 500’s return during that period was disproportionately influenced by gains in its largest holding, Apple Inc.The Fund’s diversification is designed to mitigate outsized losses driven by any one company, and thus decrease the likelihood that it will benefit by any single company’s outsized gains.In the long run, our focus is fixed on continuing to follow the Fund’s proprietary model in order to attempt to achieve the Fund’s investment goals. I invite you to visit the Fund’s web site at www.stadionfunds.com, where you will find contact information for any questions or comments you may have. Very truly yours, Paul M. Frank Annual Report | April 30, 2013 1 Stadion Market Opportunity Fund Performance Information April 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investmentin Stadion Market Opportunity Fund(a), the S&P 500® Index and 80% S&P 500®Index/20% Barclays U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended April 30, 2013) 1 Year 5 Year Since Inception Stadion Market Opportunity Fund - A - NAV(c)(d) 9.65% 6.97% 6.31% Stadion Market Opportunity Fund - A (POP) (c)(d) 3.37% 5.71% 5.61% Stadion Market Opportunity Fund - C - NAV(c)(d) 8.79% 6.16% 5.51% Stadion Market Opportunity Fund - C (CDSC) (c)(d) 7.87% 6.16% 5.51% Stadion Market Opportunity Fund - I - NAV(c) 9.90% 7.23% 6.57% S&P 500® Total Return Index 16.89% 5.21% 6.26% 80% S&P 500® and 20% Barclays US Aggregate Bond Index 14.24% 5.62% 6.30% (a) The line graph above represents performance of Class I shares only, which will vary from the performance of Class A and Class C shares based on the difference in loads and fees paid by shareholders in different classes. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The performance shown includes that of the predecessor Fund, the ETF Market Opportunity Fund, a series of Aviemore Trust, which was reorganized into the Trust as of the close of business on March 29, 2013. (d) Class A and C shares of the Fund commenced operations on April 1, 2013.The performance shown for Class A and C shares reflects the performance of the Fund’s Class I shares, the initial share class, calculated using the fees and expenses of Class A and C shares respectively and without the effect of any fee and expense limitations or waivers. If Class A and C shares of the Fund had been available during periods prior to April 1, 2013, the performance shown may have been different. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class Iare 2.16%, 2.91% and 1.91%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”)has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of1.70% of the average daily net assets for Class A, Class C, and Class I, until at least June 30, 2014. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. 2 www.stadionfunds.com Stadion Market Opportunity Fund Performance Information April 30, 2013 (Unaudited) POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchased. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased share are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. S&P 500® Total Return Index is the Standard & Poor's composite index of 500 stocks, a widely recognized, unmanaged index of common stock prices. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Portfolio Composition (as a % of net assets) Annual Report | April 30, 2013 3 Stadion Market Opportunity Fund Disclosure of Fund Expenses April 30, 2013 (Unaudited) We believe it is important for you to understand the impact of costs on your investment. As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs, possibly including front-end and contingent deferred sales loads; and (2) ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses. The following examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. A mutual fund’s ongoing costs are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The expenses in the tables that follow are based on an investment of $1,000 made at the beginning of the most recent semi-annual period (November 1, 2012) and held until the end of the period (April 30, 2013). The tables that follow illustrate the Fund’s costs in two ways: Actual fund return – This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the third column shows the dollar amount of operating expenses that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% return – This section is intended to help you compare the Fund’s ongoing costs with those of other mutual funds. It assumes that the Fund had an annual return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the returns used are not the Fund’s actual returns, the results do not apply to your investment. The example is useful in making comparisons because the SEC requires all mutual funds to calculate expenses based on a 5% return. You can assess the Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that expenses shown in the tables are meant to highlight and help you compare ongoing costs only and do not reflect any transaction costs, such as sales charges (loads). The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses, including historical annual expense ratios, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value 11/1/12 Ending Account Value 4/30/13 Expense Ratio(a) Expenses Paid During period 11/1/12 - 4/30/13(b) Stadion Market Opportunity Fund - Class A Based on Actual Fund Return(c) $ $ % $ Based on Hypothetical 5% Return (before expenses) $ $ % $ Stadion Market Opportunity Fund - Class C Based on Actual Fund Return(c) $ $ % $ Based on Hypothetical 5% Return (before expenses) $ $ % $ Stadion Market Opportunity Fund - Class I Based on Actual Fund Return $ $ % $ Based on Hypothetical 5% Return (before expenses) $ $ % $ (a) The Fund's expense ratios have been based on the Fund's most recent fiscal half-year expenses. (b) Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year (181)/365. (c) The Stadion Market Opportunity Fund began offering this share class on April 1, 2013. 4 www.stadionfunds.com Stadion Market Opportunity Fund Schedule of Investments April 30, 2013 EXCHANGE-TRADED FUNDS - 98.90% Shares Value iShares® Core S&P® 500 ETF $ iShares® Dow Jones Transportation Average Index Fund iShares® High Dividend Equity Fund iShares® MSCI Emerging Markets Asia ETF iShares® Russell Mid-Cap Value Fund PowerShares® QQQ Trust, Series 1 United States Natural Gas Fund, LP(a) Vanguard® Financials ETF Vanguard® Growth ETF Vanguard® Health Care ETF Vanguard® Utilities ETF WisdomTree Japan SmallCap Dividend Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $18,284,771) MONEY MARKET FUNDS - 4.58% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%(b) $ First American Treasury Obligations Fund, Class Y Shares, 0.000%(a)(b) TOTAL MONEY MARKET FUNDS (Cost $1,015,583) Total Investments, at Value - 103.48% (Cost $19,300,354) Liabilities in Excess of Other Assets - (3.48)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Variable rate Security.The rate shown is the 7-day effective yield as of April 30, 2013. See Notes to Financial Statements. Annual Report | April 30, 2013 5 Stadion Market Opportunity Fund Statement of Assets and Liabilities April 30, 2013 ASSETS Investments in securities: At acquisition cost $ At Value (Note 2) $ Dividends receivable Receivable for investment securities sold TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for investment securities purchased Payable to Advisor (Note 5) Accrued compliance fees (Note 5) Payable to administrator (Note 5) Payable for trustees' fees Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share (Note 2) $ (a) Maximum offering price per share (Note 2) $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ (a) PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ (a) NAV’s do not recalculate due to fractional shares not presented and rounding. See Notes to Financial Statements. 6 www.stadionfunds.com Stadion Market Opportunity Fund Statement of Operations For the Year Ended April 30, 2013 INVESTMENT INCOME Dividends $ Interest 31 TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distributions fees, Class C (Note 5) 1 Transfer agency fees (Note 5) Fund accounting and administrative fees (Note 5) Professional fees Custodian fees Compliance fees (Note 5) Trustees' fees Printing of shareholder reports Other expenses TOTAL EXPENSES Expenses waived/reimbursed by the Advisor (Note 5) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/(depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. Annual Report | April 30, 2013 7 Stadion Market Opportunity Fund Statements of Changes in Net Assets For the Year Ended April 30, 2013 For the Year Ended April 30, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/(depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net realized gains, Class I ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS (Note 6) Class A Proceeds from sales of shares – Payments for shares redeemed (5
